EXHIBIT 10.5
Participant Name:       
Employee Number:       
Grant Name:       
Issue Date:       
Expiry Date:       
Grant Price:       
Total Number of Options Granted:       
Vesting Schedule:
Instrument of Grant- Non-Qualified Stock Options (“Options”)

The amounts reflected in this document are in US dollars.

This instrument grants you Options, in the numbers indicated above, made to you
on the Date of Grant indicated above, pursuant to the ManTech International
Corporation Management Incentive Plan (the “Plan”). Each Option covered by this
Grant entitles you to purchase one share of Class A Common Stock of ManTech
International Corporation (the “Corporation”) at the Grant Price per Share
indicated above, upon the terms and subject to the conditions set forth in this
Instrument of Grant, the Plan, and the Standard Terms and Conditions (the
“Standard Terms and Conditions”) promulgated under such Plan, each as amended
from time to time.

These options are not intended to qualify as an incentive stock option under
Section 422 of the Internal Revenue Code of 1986, as amended. By accepting this
Instrument of Grant, Optionee acknowledges that he or she has received and read,
and agrees that these Options shall be subject to, the terms of this Instrument
of Grant, the Plan and the Standard Terms and Conditions.

So long as you remain in employment with the Corporation (or its subsidiaries)
or serve as a director of the Corporation, the Options may be exercised in
accordance with the Vesting Schedule set forth above. The Options may be
exercised no later than the Expiration Date. The Options are subject to earlier
termination in the event your employment is terminated for any reason, as set
forth in the Plan. All Options covered by this Grant will expire on the
Expiration Date indicated above.

Please confirm (i) your acceptance of the terms and conditions of this
Instrument of Grant, and the terms and conditions of the Plan, and (ii) your
constructive receipt of copies of the Plan Prospectus and our most recent Annual
Report and Form 10-K, within 30 days of receiving this Instrument of Grant.
Failure to accept this Instrument of Grant may result in the cancellation of the
Options covered by this Instrument of Grant.


ManTech International Corporation







--------------------------------------------------------------------------------


George J. Pedersen
Chairman of the Board and CEO
